Citation Nr: 0021083	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  98-13 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased disability rating for mechanical 
low back pain, status post partial hemilaminectomy and 
discectomy L4-5 (hereinafter "low back disability"), 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran had active service from June 1983 to March 1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision 
rendered by the Lincoln, Nebraska, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which, in pertinent 
part, increased the veteran's disability rating from 10 
percent to 20 percent for service-connected low back 
disability.  This case was previously before the Board in 
August 1999, at which time the case was remanded to the RO 
for additional development.  


FINDING OF FACT

The veteran's service-connected low back disability is not 
productive of more than moderate intervertebral disc syndrome 
with recurring attacks, abnormal mobility on forced motion, 
or more than moderate limitation of motion. 


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
20 percent for the veteran's service-connected low back 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5292, 5293, 5295 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he has suffered an increase in the 
severity of this service-connected disability.  When a 
veteran is seeking an increased rating, such an assertion of 
an increase in severity is sufficient to render the increased 
rating claim well grounded.  38 U.S.C.A. § 5107(a); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  With a well-
grounded claim arises a statutory duty to assist the veteran 
with the development of evidence in connection with his 
claim.  38 U.S.C.A. § 5107(a).  After reviewing the evidence 
of record and the additional actions accomplished by the RO 
pursuant to the August 1999 remand, the Board finds that the 
record as it stands is adequate to allow for equitable review 
of the veteran's increased rating claim and that no further 
action is necessary to meet the duty to assist the veteran. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Pursuant to an April 1992 rating decision, the RO granted the 
veteran service connection for low back disorder and assigned 
a 10 percent disability rating, effective from October 1991.  
The veteran's disability rating was increased to 20 percent, 
effective from July 1997, in accordance with a January 1998 
RO rating decision.

The claims file includes voluminous private medical records, 
for the period December 1991 to April 1996, showing that the 
veteran was examined and treated for his low back disorder, 
including radiculopathy.  These records show that in April 
1996, the veteran underwent a right L4-5 partial 
hemilaminectomy and microdiskectomy to correct a right L4-5 
disc extrusion.

An October 1997 VA radiology report shows a disc space 
narrowing at L4-L5.  The impression was degenerative disc 
changes at L4-L5.

A December 1997 VA examination report states that the veteran 
complained of back pain, weakness, stiffness, fatigue, and 
radiculopathy into the buttocks and down the legs.  The 
veteran also complained that he suffers from periodic flare-
ups or exacerbations.  Objectively, the veteran stood-up, 
walked, and sat down normally.  Forward flexion was to 75 
degrees, backward extension was to 20 degrees, right and left 
lateral flexion was to 40 degrees, and right and left 
rotation was to 35 degrees.  The musculature of the back 
appeared normal and there was no kyphosis or scoliosis noted.  
The diagnosis was a long-standing history of lumbosacral 
strain with surgical intervention, laminectomy L4/5 in July 
1997, with continued exacerbation of low back pain.

An April 1998 VA radiology report notes the following 
impression: moderate degenerative changes involving L4-L5 and 
mild degenerative change involving the L5-S1 disc spaces; and 
no acute fracture or spondylolisthesis.  A May 1998 radiology 
report states the following impression: postsurgical changes 
at the L4-L5 disc space without evidence of recurrent disc 
extrusion; and moderate broad disc bulges at L3-L4 and L5-S1, 
with a focal protrusion at L3-L4.  

A July 1998 VA examination report notes the veteran's 
complaints of daily lower back stiffness and numbness and 
tingling radiating down the right leg.  He also complained of 
experiencing flare-ups three times per year, lasting three to 
eight weeks.  The veteran further complained that it takes 
him longer to accomplish his tasks as a machine operator and 
quality control during flare-ups.  Range of motion studies 
revealed that forward flexion was to 60 degrees without pain, 
but to 75 degrees with pain.  Backward extension was to 25 
degrees, right and left lateral flexion was to 15 degrees, 
and right and left rotation was to 15 degrees.  Posture was 
erect and good, there was no fixed deformity, and the 
musculature of the lower spine was well developed with no 
spasm noted.  The April and May 1998 VA radiology reports 
were reviewed.  The impression was: status post laminectomy 
L4-L5 region in 1996; degenerative changes L4-L5 and L5-S1; 
disc bulging at L3-L4 and L5-S1 innerspaces; and central disc 
protrusion at L3-L4 level.

A November 1999 VA examination report, prepared by Kearney 
Orthopedic and Fracture Clinic upon referral from VA, 
included a review of the veteran's medical records and 
history.  The veteran complained of intermittent back pain, 
particularly with certain activities, such as with standing 
for long periods of time.  The veteran also complained of 
constant numbness down the right leg, which sometimes wakes 
him up at night.  He also experiences occasional left buttock 
pain.  The veteran also stated that he wears a back brace 
when he golfs or has pain.  He takes no prescription 
medication, although he occasionally takes Ibuprofen or 
Aleve.  The veteran is currently a student, but tries to work 
three to five days a month.  Objectively, sensation was 
intact to sharp and light touch diffusely throughout the 
lower extremities, although there was a mild decrease on the 
right L5 region as compared to that on the left.  Straight 
leg raising bilaterally was negative.  Lower extremity 
strength was 5/5 diffusely throughout, with the exception of 
eversion and inverters being 4+/5, and there was no muscle 
atrophy.  The veteran ambulated on his toes and heels without 
difficulty. There was no pain upon palpation of the lumbar 
paraspinal musculature, nor was there pain at the SI region, 
greater trochanteric region, or buttock region.  Forward 
flexion was to 108 degrees and extension was to 20 degrees, 
left side bending to 10 degrees, and right side bending to 8 
degrees.  The impression was: chronic right L5 radiculopathy; 
status post L4-5 laminectomy and discectomy; degeneration of 
facets at L4-5 based on MRI findings; and central protrusion 
of L3-4 based on MRI findings.

A separate November 1999 VA examination report, prepared by 
Platte Valley Medical Group upon referral from VA, recites 
the veteran history of injuring his back and post-service low 
back surgery.  The veteran complained of tight muscles in his 
back, pain into the left hip, and a constant tingling and 
numbness in the right leg.  He has difficulty participating 
in certain activities, but he continues to play golf despite 
the fact that he his hesitant to take an aggressive swing, 
for fear he might aggravate his back.  Prolonged standing and 
prolonged sitting exacerbate his symptoms.  Objectively, the 
back was straight, deep tendon reflexes were symmetric, 
strength was normal, heel and toe walking was narrow based 
and steady, heel and toe walking were done without 
difficulty, and Romberg was negative.  Sensation was 
decreased to pinprick along the lateral aspect of the right 
calf.  The assessment was "[l]umbosacral degenerative joint 
disease; status post discectomy and possible laminectomy.  
The [veteran] does have limitation in lifestyle including 
lifting, standing, sitting for long periods of time and he 
will be unable to be involved in heavy physical labor."  

Additional evidence consists of the written statements of the 
veteran, members of his family, and his acquaintances, in 
which it is contended that the severity of veteran's low back 
disorder should be reflected by a disability rating in excess 
of 20 percent. 

Pursuant to a January 1998 RO rating decision, the veteran's 
disability rating was increased to 20 percent, effective from 
July 1997, upon application of 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, which pertains to intervertebral disc syndrome.  
Under this regulation, a 40 percent disability rating is 
assignable where severe; recurring attacks, with intermittent 
relief, while a 20 percent disability rating is for 
assignment for where moderate; recurring attacks.

Upon review of the medical evidence of record in conjunction 
with Diagnostic Code 5293, the Board finds that a disability 
rating in excess of 20 percent is not warranted.  The overall 
evidence paints a picture of no more than moderate disability 
with recurring attacks.  While the record does show some mild 
decreased sensation and tingling and numbness in the right 
leg, clinical findings do not show muscle spasm or 
significant loss of strength.  The more recent examination 
reports do not persuasively show severe disability so as to 
warrant the next higher rating of 40 percent.  While the 
examiner who conducted the November 1999 examination 
commented that the veteran did have limitation of lifestyle, 
including lifting, standing and sitting for long periods, it 
appears that the veteran is still able to participate in 
certain activities such as golf.  The Board finds that the 
low back disability is currently best described as moderate 
with recurring attacks.  

The Board has also considered the application 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295, which governs ratings for 
lumbosacral strain.  Diagnostic Code 5295 provides that a 40 
percent disability rating is warranted when there is a 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
spaces, or some of the above with abnormal mobility on forced 
motion.  A 20 percent rating is appropriate for a lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  

The Board concludes that an increased rating to 40 percent 
under Diagnostic Code 5295 is not warranted.  While the 
medical evidence demonstrates some limitation of motion 
(including loss of lateral motion), some pain on motion, and 
degenerative disc changes, there no evidence of abnormal 
mobility on forced motion.  Recent examinations do not show 
abnormality of gait or evidence of difficulty ambulating.  

As noted above, the relevant medical evidence does show 
limitation of motion of the lumbar spine.  Severe limitation 
of motion of the lumbar spine is rated 40 percent disabling, 
while moderate limitation of motion is rated at 20 percent.  
See 38 C.F.R. § 4.71a, Code 5292.  The Board observes that 
although the veteran's limitation of motion measurements 
varies somewhat from examination to examination, overall, 
these measurements are not deemed to exceed the moderate 
range of limitation of motion.  The Board finds these 
measurements demonstrate a limitation in the range of motion 
of the veteran's lumbar spine that more nearly approximates 
moderate limitation of motion rather than severe. 

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.  Looking 
to the July 1998 VA examination, it must be recognized that 
the examiner reported that there was evidence of pain on 
range of motion studies.  The examiner articulated that the 
extent of such pain occurred between 60 and 75 degrees of 
forward flexion (range of motion beyond 75 degrees of forward 
flexion could not be performed).  None of the other maneuvers 
were noted to elicit pain during this examination, and none 
of the other examinations noted pain on range of motion 
testing.  Although the Board notes that the veteran's range 
of motion is noted to be limited to varying degrees from 
examination to examination, the medical evidence, overall, 
has not shown that additional functional loss due to pain 
would further limit motion so as to result in severe 
limitation of motion as required for a higher rating under 
Diagnostic Code 5292.  Therefore, after considering the 
clinical findings, the veteran's complaints of pain, and the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, the Board finds 
that the veteran's low back disorder does not result in 
additional functional loss productive of severe limitation of 
motion so as to warrant a 40 percent rating under Diagnostic 
Code 5292. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder at issue has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218 (1995).

In sum, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a disability 
rating in excess of 20 percent for his service-connected low 
back disability.  With regard to this decision, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of equipoise of the positive evidence and 
the negative evidence to permit a favorable resolution of the 
appeal. 


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

